Reversing.
Willard Head was convicted of the crime of rape and sentenced to serve a term of 10 years in the state reformatory. Before the trial he moved the court to quash the indictment because the trial judge in public read in an audible voice the names of the grand jurors who returned the indictment. His motion was overruled and the error of the trial court in so doing is the only ground assigned for reversal.
While Section 2243, Carroll's Kentucky Statutes, provides that in courts of continuous session it shall be *Page 40 
the duty of the circuit court judge in drawing the grand jurors to read the names in an audible voice, we have held in the case of Kitchen v. Commonwealth, 275 Ky. 564, 122 S.W.2d 121,124, and the more recent case of Williams v. Commonwealth,287 Ky. 570, 154 S.W.2d 563 (opinion rendered September 26, 1941), that in courts other than those of continuous session it is error for the circuit court judge so to do. We refer the reader to the opinions above cited for a full discussion of the reasons underlying this interpretation.
Since the Daviess circuit court is one of fixed statutory terms, and not one of continuous session, the judgment is reversed, with directions to set it aside and grant a new trial, and for proceedings not inconsistent with this and the opinions herein referred to.